DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figures  1 – 7, drawn to an optical module comprising a first and a second optical isolators and a holding member, wherein the holding member holds the second optical isolator.
Species II, Figure 8, drawn to another optical module comprising a first and a second optical isolators, wherein the second optical isolator is not held in the holding member and is accommodated in the package. The second optical isolator accommodated in the package is arranged on the emission end side of the SOA, that is, arranged between the emission end of the SOA  and the entry end of the optical fiber.
Species III, Figure 9, drawn to another optical module comprising an in-line type optical isolator, wherein the in-line type optical isolator provided in the middle of the optical fiber.
Species IV, Figures 10A – 10B, drawn to another optical module comprising a first and a second isolator, wherein the first and second isolators are arranged so as to be tilted.  The first optical isolator is arranged so as to be tilted relatively to the semiconductor laser device and the second optical isolator is arranged so as to be tilted relatively to the SOA. 
Species V, Figures 11A – 11B, drawn to a polarization independent optical isolator, wherein the polarization independent optical isolator used for an optical module.  FIG. 11A illustrates a case where a light Lf in the forward direction enters the entry end with respect to the polarization independent optical isolator. Further, FIG. 11B illustrates a case where a light Lr in the direction opposite to the light Lf enters the emission end with respect to the polarization independent optical isolator.
Species VI, Figure 12, drawn to another optical module comprising an optical modulator, wherein the optical modulator is accommodated in the package.  The optical modulator is arranged between the emission end of the semiconductor laser device and the entry end of the first optical isolator.
The species are independent or distinct because recites distinct characteristics of such species. These six groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites an optical module comprising a first and a second optical isolators and a holding member, wherein the holding member holds the second optical isolator.  Species II recites another optical module comprising a first and a second optical isolators, wherein the second optical isolator is not held in the holding member and is accommodated in the package.  The second optical isolator accommodated in the package is arranged on the emission end side of the SOA, that is, arranged between the emission end of the SOA  and the entry end of the optical fiber.  Species III recites another optical module comprising an in-line type optical isolator, wherein the in-line type optical isolator provided in the middle of the optical fiber.  Species IV recites another optical module comprising a first and a second isolator, wherein the first and second isolators are arranged so as to be tilted.  The first optical isolator is arranged so as to be tilted relatively to the semiconductor laser device and the second optical isolator is arranged so as to be tilted relatively to the SOA.  Species V recites to a polarization independent optical isolator, wherein the polarization independent optical isolator used for an optical module.  FIG. 11A illustrates a case where a light Lf in the forward direction enters the entry end with respect to the polarization independent optical isolator. Further, FIG. 11B illustrates a case where a light Lr in the direction opposite to the light Lf enters the emission end with respect to the polarization independent optical isolator.  Species VI recites another optical module comprising an optical modulator, wherein the optical modulator is accommodated in the package.  The optical modulator is arranged between the emission end of the semiconductor laser device and the entry end of the first optical isolator.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims are not generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828